Rosa v Koscal 59, LLC (2018 NY Slip Op 04109)





Rosa v Koscal 59, LLC


2018 NY Slip Op 04109


Decided on June 7, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2018

Renwick, J.P., Richter, Webber, Kern, Moulton, JJ.


6827 151687/16

[*1]Ieda Rosa, Plaintiff-Respondent,
vKoscal 59, LLC, Defendant-Appellant.


Rosenblum & Bianco, LLP, Rockville Centre (John Bianco of counsel), for appellant.
Sokolski & Zekaria, P.C., New York (Robert E. Sokolski of counsel), for respondent.

Order, Supreme Court, New York County (Lynn R. Kotler, J.), entered January 11, 2018, which, in this action seeking, inter alia, a declaration that the subject apartment is rent-stabilized, denied defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Contrary to defendant's contention, this action is not a fair market rent appeal and the apartment's rental history may be examined beyond four years to determine its rent-stabilization
status (see Olsen v Stellar W. 110, LLC, 96 AD3d 440, 441-442 [1st Dept 2012], lv dismissed 20 NY3d 1000 [2013]; Gersten v 56 7th Ave. LLC, 88 AD3d 189, 199-200 [1st Dept 2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 7, 2018
CLERK